Citation Nr: 0402604	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to increased ratings for the components of 
the veteran's left knee disability, currently assigned a 20 
percent evaluation for limitation of motion and a 10 percent 
evaluation for other functional impairment.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the back, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946 and from January 1951 to February 1954.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record reflects that in March 2002, the RO sent the 
veteran a letter that was intended to comply with the 
notification requirements of the VCAA.  However, this 
notification is defective because the letter relates to the 
evidence and information required to substantiate claims for 
service connection and individual unemployability; the RO has 
not provided the veteran with appropriate notice in response 
to his claims for increased ratings.  

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims.

With regard to the veteran's left knee disabilities, a July 
2002 VA orthopedic surgery note indicates that the veteran 
was to be scheduled for total arthroplasty of the left knee.  
In December 2003, the veteran's representative again noted 
that the veteran's total arthroplasty was being scheduled in 
2002.  However, the Board notes that no medical records have 
been requested for the period since July 2002.  Furthermore, 
the Board has determined that the report of the veteran's 
most recent VA examination in May 2001 is not adequate for 
rating purposes because it does not address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(2003).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, after obtaining up-to-date treatment records, 
including any surgical records that may have been prepared, 
the RO should schedule the veteran for a new VA examination.

With regard to the veteran's back disability, the Board notes 
that the veteran sustained a gunshot wound during service, 
which entered the left side of the back just above the left 
hip and exited just below the rib cage on the left side.  
Currently, this disability is evaluated as 20 percent 
disabling, for moderate disability of Muscle Group XX.  The 
veteran now contends that the residuals of the gunshot wound 
to the back are more disabling than currently evaluated.

The Board notes that although the veteran underwent a VA 
examination in May 2001, the report of this examination is 
not adequate to permit disability evaluation for his service-
connected back disability.  The report of examination simply 
does not address the presence or absence of those symptoms 
that are part of the criteria for increased ratings for this 
disability.  Specifically, the examiner did not indicate 
whether there was loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
No strength or endurance testing was conducted.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

Although further delay is regrettable, an additional VA 
examination is warranted to ensure a fully informed decision 
regarding the veteran's claim.  Thereafter, the veteran's 
disability should be evaluated under applicable regulations 
relating to muscle injuries and scars, in order to determine 
which rating criteria most closely approximate the current 
manifestations of disability.  See 38 C.F.R. §§ 4.55, 4.56, 
4.71a, 4.73, and 4.118, and Esteban v. Brown, 6 Vet. App. 259 
(1994), in which the Court stated that where the 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 in response to 
his claims.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment (and in 
particular, surgical records which may 
have been prepared from July 2002 to the 
present) from the Richmond VA Medical 
Center.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified. 

3.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

4.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examinations below.

5.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected left knee disabilities.  The 
claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays, should be performed.  

The examiner should undertake range of 
motion studies of the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use of flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.  

6.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected residuals of a gun shot wound 
to the back.  The claims file must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-rays, 
should be performed.  

The veteran's complaints and the clinical 
findings should be recorded in detail.  
All residuals of the gunshot wound to the 
back (as distinguished from any 
nonservice-connected back disability), 
including a full description of the scars 
as to size, pain and tenderness, and any 
scar-related limitation of function, 
should be described.  

The examiner should be furnished with the 
criteria for Diagnostic Code 5320 and 
should provide clinical findings as to 
the back that relate to Diagnostic Code 
5320.  The examiner should state whether 
there are indications on palpation of 
loss of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with the sound side.  The 
examiner should test strength and 
endurance compared with sound side and 
state whether there is demonstrative 
positive evidence of impairment.

7.  The RO should then readjudicate the 
issues on appeal on a de novo basis based 
on all evidence pertinent to the claims.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




